DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 11-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites (emphasis added): “wherein the preset traffic indicator comprises one or more of a first traffic indicator acquired based on a speed, a second traffic indicator acquired based on a danger zone, and a third traffic indicator acquired based on an acceleration and a steering angle”. The trailing claim language in claim 2 recites: “performing weighted summation on the score of the first traffic indicator, the score of the second traffic indicator and the score of the third traffic indicator to acquire the reward of the first vehicle when executing the respective candidate action instruction” one or more” of the traffic indicators is inconsistent with the rest of claim 2 and the formula in claim 3.
Claims 3 and 11-16 are rejected as being dependent claims of the previously rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al. (US 20180122234, hereinafter Nascimento) in view of Wray et al. (US 20200346666, hereinafter Wray).
Regarding claims 1, 7 and 8, Nascimento teaches an intersection traffic control method, apparatus and system, comprising:
acquiring a vehicle signal of a first vehicle at an intersection and a vehicle signal of a second vehicle located in a set zone in proximity to the intersection (See at least Nascimento: Fig. 8, Para. 0166);
inputting the vehicle signal of the first vehicle and the vehicle signal of the second vehicle… acquiring an output result of the instruction learning model, and determining a next action instruction of the first vehicle according to the output result (See at least Nascimento: Para. 0166-169); and 
controlling navigation of the first vehicle through the intersection according to the next action instruction (See at least Nascimento: Fig. 9 and 10; Para. 0166-169),…
…according to the input vehicle signal of the first vehicle and the input vehicle signal of the second vehicle (See at least Nascimento: Fig. 8, Para. 0166)…
Although Nascimento teaches the input vehicle signal of the first vehicle and the input vehicle signal of the second vehicle, Nascimento does not explicitly teach:
…into an instruction learning model trained in advance based on a reinforcement learning principle…

However, in the same field of endeavor, Wray teaches:
…into an instruction learning model trained in advance based on a reinforcement learning principle (See at least Wray: Para. 0225)…
wherein the instruction learning model calculates …a score of a preset traffic indicator of the first vehicle after executing a respective candidate action instruction, acquires, according to the score of the preset traffic indicator, a reward of the first vehicle when executing the respective candidate action instruction, and determines a candidate action instruction corresponding to a maximum reward as the output result (See at least Wray: Para. 0225).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an intersection traffic control method, apparatus and system of Nascimento, to incorporate learning model, as taught by Wray, for the benefit of finding an optimal action-selection policy for any finite MDP (See at least Wray: Para. 0225).

Regarding claim 2, Nascimento in combination with Wray teaches the intersection traffic control method as claimed in claim 1. Nascimento further teaches:
wherein the preset traffic indicator comprises one or more  of a first traffic indicator acquired based on a speed, a second traffic indicator acquired based on a danger zone, and a third traffic (See at least Nascimento: Para. 0165-169); 
a score of the first traffic indicator is acquired by means of the following manner: determining the score of the first traffic indicator under the respective candidate action instruction according to an average speed of the first vehicle from entering the intersection to executing the respective candidate action instruction, the first traffic indicator being used to represent efficiency of the first vehicle passing through the intersection; 
a score of the second traffic indicator is calculated by means of the following manner: determining the score of the second traffic indicator under the respective candidate action instruction according to an area of the danger zone between the first vehicle, when executing the respective candidate action instruction, and the second vehicle, the second traffic indicator being used to represent safety of the first vehicle passing through the intersection, and the danger zone being an overlapping zone of an elliptical zone where the first vehicle is located and an elliptical zone where the second vehicle is located; 
a score of the third traffic indicator is calculated by means of the following manner: determining the score of the third traffic indicator under the respective candidate action instruction according to an acceleration and a steering wheel angle of the first vehicle and a time span taken by the first vehicle to pass through the intersection when the first vehicle executes the respective candidate action instruction, the third traffic indicator being used to represent stationarity of the first vehicle passing through the intersection (See at least Nascimento: Para. 0165-169); and 
the reward is calculated by means of the following manner: performing weighted summation on the score of the first traffic indicator, the score of the second traffic indicator and the score of the third traffic indicator to acquire the reward of the first vehicle when executing the respective candidate action instruction, wherein the vehicle signal comprises one or more of position information, speed (See at least Nascimento: Para. 0165-169).

Regarding claims 4, 11, 17 and 19, Nascimento in combination with Wray teaches the intersection traffic control method, apparatus and system as claimed in claims 1, 2, 7 and 8. Nascimento further teaches:
judging whether the first vehicle leaves the intersection, and if not, periodically acquiring the vehicle signal of the first vehicle and the vehicle signal of the second vehicle according to a preset frequency and controlling the navigation of the first vehicle based on the instruction learning model until the first vehicle passes through the intersection (See at least Nascimento: Fig. 9 and 10; Para. 0211-0215).

Regarding claims 5, 12, 18 and 20, Nascimento in combination with Wray teaches the intersection traffic control method, apparatus and system as claimed in claims 4, 11, 17 and 19. Nascimento further teaches:
wherein the intersection comprises any one of a roundabout intersection, a crossroad without a traffic light, and a T-shaped intersection without a traffic light; 
and/or, 
the first vehicle acquires the vehicle signal of the second vehicle located in the set zone in proximity to the intersection through Vehicle-to-Vehicle (V2V) communication (See at least Nascimento: Fig. 8).

Regarding claims 6 and 13, Nascimento in combination with Wray teaches the intersection traffic control method as claimed in claims 5 and 12. Wray further teaches:

constructing a simulated intersection environment according to an actual intersection environment (See at least Wray: Para. 0166 and 0225); 
acquiring a plurality of sets of preset sample data, each set of preset sample data comprising a vehicle signal of a first vehicle and a vehicle signal of a second vehicle in the simulated intersection environment, and further comprising information of an optimal actual next action instruction enabling the first vehicle to normally pass through the intersection (See at least Wray: Para. 0166 and 0225); and 
inputting the sample data to the instruction learning model in the simulated intersection environment to calculate an indicator value and a reward to acquire a candidate action instruction, and modifying model parameter values of the instruction learning model according to a matching situation of the calculated candidate action instruction and the optimal actual next action instruction until a matching degree between the next action instruction of the first vehicle predicted by the instruction learning model and the optimal actual next action instruction of the first vehicle reaches a set matching threshold (See at least Wray: Para. 0166 and 0225).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Nascimento, to incorporate learning model, as taught by Wray, for the benefit of finding an optimal action-selection policy for any finite MDP (See at least Wray: Para. 0225). 

Regarding claim 9, Nascimento in combination with Wray teaches a computer-readable storage medium on which a computer program is stored, wherein the program is executed by a processor to implement operations in the intersection traffic control method as claimed in claim 1 (See at least Nascimento: Fig. 1 and 4).

Regarding claim 10, Nascimento in combination with Wray teaches a computer device, comprising a memory, a processor and a computer program that is stored on the memory and runnable on the processor, wherein the program is executed by the processor to implement operations in the intersection traffic control method as claimed in claim 1 (See at least Nascimento: Fig. 1 and 4).

Allowable Subject Matter
Claims 3 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 discloses “wherein the score of the second traffic indicator is acquired by the following formula… 
the score of the third traffic indicator is acquired by the following formula…”.
The closest prior art of record is Nascimento et al. (US 20180122234, hereinafter Nascimento). Nascimento teaches “In an example scenario, the vehicles 822, 824, and 826 may communicate with the Fixed AP 816 (e.g., directly or via multi-hop wireless communications, for example through a Mobile AP of the vehicle 822, etc.), and thus the Fixed AP 816 may have all of the context information required to determine and share the best actions to take in that intersection”.
Another closest prior art of record is Wray et al. (US 20200346666, hereinafter Wray). Wray teaches “The autonomous vehicle may use RL algorithms such as Q-learning, State-action-reward-state-action (SARSA), or Deep Learning to update the SSOCEMI 6100. Q-learning is a model-free RL technique. Specifically, Q-learning can be used to find an optimal action-selection policy for any finite MDP. Q-learning works by learning an action-value function that ultimately gives the expected utility of taking a given action in a given state and following the optimal policy thereafter”.

the score of the third traffic indicator is acquired by the following formula…”.
Claims 14-16 are objected as being dependent claims to previously objected claim 3.

Conclusion
The documents submitted on 05/14/2020 in application contents will not be examined as they are misplaced from another application 16/367, 337.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663